DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims included in the prosecution are claims 14, 16, 17, 20, 22-27 and 30-35.

Applicants' arguments, filed 11/22/2021, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 112 – First Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 25 and 34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a 
This is a new matter rejection.
Claims 25 and 34 recite a uniform distribution of the at least one hydrophilizing and/or hygroscopic agent. The claims fail to comply with the written description requirement since the specification does not disclose a uniform distribution. The specification does not appear to even disclose how the at least one hydrophilizing and/or hygroscopic agent is distributed nonetheless a uniform distribution. 


Claim Rejections - 35 USC § 112 – Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25 and 34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 25 and 34 recite wherein the composite may be in the form of a liquid. Claims 25 and 34 are indefinite since claim 14, from which claims 25 and 34 depend 
To obviate this issue, it is suggested for claim 14 to be amended to remove the limitation of being arranged at least in a region of the surface of the composite material. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1.	Claims 14, 16, 17, 20, 22-26 and 30-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uhlmann et al. (US 2012/0301530, Nov. 29, 2012) in view of Meng et al. (Preparation of Molybdates with Antibacterial Property, Feb. 11, 2008), .
	Uhlmann et al. disclose a composition having antimicrobial activity comprising a mixture of particles comprising particles of an inorganic copper salt and particles of at least a second inorganic metal compound; and at least one functionalizing agent in contact with said mixture of particles, said functionalizing agent stabilizing said mixture of particles in a carrier such that an antimicrobially effective amount of ions are released into the environment of said microbe. The carrier may be a liquid (i.e. at least one further material) or a solid (i.e. at least one further material) (¶ [0027]). Devices made of silicone (i.e. at least one further material) (i.e. hydrophobic polymer) may be impregnated with the functionalized particles (¶ [0127]). The particles may also be incorporated into fibers (i.e. fiber composite) (Table 12 No. 12). The second inorganic metal compound may comprise zinc (¶ [0020]). The particles have a size of less than about 300 nm (0.3 µm). The amount of antimicrobial material in an end product is about 0.001 to 5% (based on the weight of the metal concentration of active ingredients) (¶ [0120]). In another embodiment there is a porous carrier particle comprising a metal halide, wherein the carrier particle stabilizes the metal halide such that an antimicrobially effective amount of ions are released into the environment of microbe. It is preferred that the surfaces of the porous particles are hygroscopic. The porous carrier particles can be incorporated into bulk products, coatings, creams, gels, and solutions (¶ [0098]). 
	 Uhlmann et al. differ from the instant claims so far as not disclosing wherein the second inorganic metal compound is a molybdenum-containing inorganic compound. 
2Mo2O7 and AMoO4 (A = Zn, Co) were prepared as a new type of inorganic antibacterial agent. The antibacterial properties of the molybdates against Escherichia coli and staphylococcus aureus were examined, showing good antibacterial behavior (abstract). 
Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.  Uhlmann et al. disclose wherein the second inorganic metal compound may comprise zinc. Accordingly, it would have been obvious to one of ordinary skill in the art to have incorporated ZnMoO4 into the composition of Uhlmann et al. as the second inorganic metal compound since it is a known and effective zinc compound with good antibacterial behavior as taught by Meng et al. 
The combined teachings of Uhlmann et al. and Meng et al. do not disclose wherein the particles are coated with silica gel.
However, Makita et al. disclose a biocidal material (abstract). Gaseous matters to be subjected to biocidal treatment include atmospheric air and air in living environment. The biocidal treatment is carried out by placing particles or a molded product of the biocidal material at where the gaseous matters are present so as to bring them into contact with the air. In this case, a hygroscopic compound may be mixed in, in order to increase the amount of silver ions released from the biocidal material. Examples of the hygroscopic compound include silica gel (¶ [0081]). 
Uhlmann et al. disclose wherein it is desirable to have the surface of a carrier particle comprising the metal be hygroscopic. Accordingly, it would have been obvious to one of ordinary skill in the art to have alternatively coated the functionalized particles 
It would have been prima facie obvious to one of ordinary skill in the art to have coated the functionalized particles with silica gel since silica gel is a hygroscopic compound as taught by Makita et al. 
The combined teachings of Uhlmann et al., Meng et al., and Makita et al. do not disclose wherein the composition comprises between 0.1% and 15% by weight silica gel. 
	However, Sun discloses a mouldproof antibacterial wood plastic composite comprising 0.0-5.0% moisture absorbing agent (abstract). 
	It would have been prima facie obvious to one of ordinary skill to have incorporated 0.0-5.0% silica gel into the composition of Ulhmann et al. since this is a known and effective amount of hygroscopic compound used to formulated antimicrobial compositions as taught by Sun. 
In regards to instant claim 14 reciting wherein the molybdenum-containing inorganic compound does not elute or degrade as a result of contact with water, Meng et al. disclose substantially the same molybdenum-containing inorganic compound as the claimed invention. Therefore, one of ordinary skill in the art would reasonably expect the molybdenum-containing inorganic compound of Meng et al. to not elute or degrade as a result of contact with water like the claimed molybdenum-containing inorganic compound.
In regards to instant claims 14 and 31 reciting wherein the amount of fumed silica is equal to one to two times the amount of the molybdenum-containing inorganic 
In regards to instant claim 17 reciting wherein the at least one molybdenum-containing inorganic compound is undoped and free of water of crystallization, Meng et al. do not disclose wherein the molybdates are doped or contain water of crystallization. Therefore, it would have been obvious to one of ordinary skill in the art that the molybdates of Meng et al. are undoped and free of water of crystallization. 
In regards to instant claim 30 reciting wherein the composite material absorbs between 0.1 wt. % to 3 wt. % of humidity in environments with less than 10% of relative air humidity, the composition of the prior art comprises substantially the same hygroscopic agent (i.e. silica gel) as the claimed invention. Therefore, one of ordinary skill in the art would reasonably conclude that the composition of the prior art absorbs between 0.1 wt. % to 3 wt. % of humidity in environments with less than 10% of relative air humidity like the claimed invention.


2.	Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uhlmann et al. (US 2012/0301530, Nov. 29, 2012) in view of Meng et al. (Preparation of Molybdates with Antibacterial Property, Feb. 11, 2008), Makita et al. (US 2001/0019727, .
	The teachings of Uhlmann et al., Meng et al., Makita et al., and Sun are discussed above. Uhlmann et al., Meng et al., Makita et al., and Sun do not disclose wherein the particle size of silica gel. 
	However, Tomioka et al. disclose an antimicrobial composition comprising silica gel having a particle size of 1 – 10 microns and hydroscopic characteristics (abstract).
	It would have been prima facie obvious to one of ordinary skill in the art to have incorporated silica gel with a particle size of 1-10 microns onto the particles of Ulhmann et al. since this is a known and effective particle size for silica gel used in antimicrobial compositions as taught by Tomioka et al. 

Response to Arguments
	Applicant argues that Uhlmann is directed to metal halides and their salts and does not cover transition metal anions, such as molybdates. 
	The Examiner does not find Applicant’s argument to be persuasive. Uhlmann discloses in paragraph [0017] a further embodiment of the invention is directed to a composition having antimicrobial activity comprising a mixed-metal halide particle comprising at least one copper halide and at least a second metal halide. Ulhmann then discloses in paragraph [0020] a further embodiment of the invention is directed to a composition having antimicrobial activity comprising at least two antimicrobially active ingredients, wherein the first of said ingredients comprises a functionalized copper halide nanoparticle having an average size of less than 300 nm. The composition may 
	This is further supported in paragraph [0027] of Uhlmann. The paragraph discloses the composition of claim 1 wherein said second metal is selected from the group consisting of Silver, Gold, Copper, Zinc and Bismuth or alloys thereof. The composition of claim 1 wherein said second inorganic metal compound is a metal halide salt wherein the halide is selected from the group consisting of Iodide, Bromide and Chloride. Therefore, since Uhlmann discloses two embodiments wherein in one embodiment the second metal is not limited to metal halides and wherein in the other embodiment the second metal is a metal halide, it would have been obvious to one of ordinary skill in the art that the second metal compound is not limited to metal halides. 
	Additionally, this is also supported in paragraph [0070] of Uhlmann wherein it discloses a second metal halide is just a preferred embodiment. 
	Furthermore, Uhlmann discloses in paragraph [0120] wherein the antimicrobial material may be mixed with other antibiotics such as zinc pyrithione. As such, it would have been obvious to one of ordinary skill in the art that incorporating metals that are not metal halides is suitable. 

	As such, Applicant’s argument is unpersuasive.

	Applicant argues that the skill artisan reading Uhlmann would not be motivated to use zinc molybdate as the second inorganic metal halide of Uhlmann because zinc molybdate is not a halide.
	The Examiner does not find Applicant’s argument to be persuasive. As discussed above, Uhlmann does not require the second metal to be a metal halide. As such, Applicant’s argument is unpersuasive.

	Applicant argues that as zinc molybdate is essentially insoluble, the functionalizing agent would be unable to release ions into the environment, thereby limiting or preventing the antimicrobial effect of the material of Uhlmann.  
	The Examiner does not find Applicant’s argument to be persuasive. As discussed in the rejection, Uhlmann discloses a composition having antimicrobial activity comprising a mixture of particles comprising particles of an inorganic copper salt. Uhlmann discloses in paragraph [0073] that the inorganic copper salts may be water insoluble. As such, it is not necessary for the metal components of Uhmann to be soluble and zinc molybdate being insoluble does not mean it is unsuitable for the composition of Uhlmann. Thus, Applicant’s argument is unpersuasive. 

The Examiner disagrees. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In the instant case, no knowledge was gleaned from Applicant’s disclosure to arrive at obviousness. Therefore, the conclusion of obviousness was not based on impermissible hindsight.

Applicant argues that Tomioka fails to cure the deficiencies of Uhlmann, Meng, Makita, and Sun. 
The Examiner does not find Applicant’s argument to be persuasive. Applicant’s arguments with regards to Uhlmann, Meng, Makita, and Sun have been addressed and are unpersuasive. Therefore, the rejection is maintained. 
 
Conclusion
Claims 14, 16, 17, 20, 22-27 and 30-35 are rejected.
Claims 1, 5, 11, 13, 15, 18 and 19 have been withdrawn.
No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY LIU whose telephone number is (571)270-5115. The examiner can normally be reached Mon-Fri 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACY LIU/Primary Examiner, Art Unit 1612